Claims 1-2, 4-11, 16-20 have been amended.
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 7, 10 and 16 the following underlined claim limitation is not disclosed by any prior art: “…receiving, by a controller from a first customer-premises equipment, a path measurement message… comprises path measurement results of a plurality of distinct paths between the first customer-premises equipment and a second customer-premises equipment; determining, by the controller, a path score of each of the distinct paths based on a preset rule and the path measurement results...”

Closest prior art:
Mosko (US20160100316A1) Mosko discloses multiple hops for a source mobile to reach the destination mobile and reporting link metrics from mobile nodes to the backbone. At paragraphs 37-45, Mosko discloses: the mobile nodes monitor their neighborhood environment to periodically report state-related information to the backbone. The state-related information reported by the mobile nodes to the backbone can include neighborhood metrics (e.g., a link quality) … a controller node in the centralized backbone service collects the state-related information from the wireless nodes. The state-related information can further include: traffic flow of the network; resources, the current configuration of the network; neighbor nodes and state receiving, by a controller from a first customer-premises equipment, a path measurement message… comprises path measurement results of a plurality of distinct paths between the first customer-premises equipment and a second customer-premises equipment; determining, by the controller, a path score of each of the distinct paths based on a preset rule and the path measurement results...”

Mahadevan (US9929949B2) discloses: a network analyzer for a first network is configured to receive network assessment information from a network metric monitors situated in third-party networks, the network assessment information indicating values for characteristics of one or more network paths from the respective network metric monitor to a node in a second network. The network analyzer aggregates the received network assessment information and identifies, from the aggregated network assessment information, a route from the first network to the node in the second network. The identified route is then selected from among a plurality of potential routes from the first network to the node in the second network and used in setting a routing policy for data flows from the first network through the node in the second network. However, Mahadevan does not disclose: “…receiving, by a controller from a first customer-premises equipment, a path measurement message… comprises path measurement results of a plurality of distinct paths between the first customer-premises equipment and a second customer-premises equipment; determining, by the controller, a path score of each of the distinct paths based on a preset rule and the path measurement results...”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DEEPA BELUR/Primary Examiner, Art Unit 2472